DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, examiner agrees with applicant’s argument filed 12/19/2021 on p.5-8 that the limitation “ … the at least two clamps for clamping and fixing the wheel hub, wherein the at least two clamps are arranged on the clamp seat side by side along the conveying direction of the wheel hub“ does not invoke 35 U.S.C. 112 (f). This is because one having ordinary skill in the art would have understood the term “clamp” to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function. (See MPEP 2181 I.A)
Further, as stated in the Office Action mailed 09/23/2021, examiner agrees with applicant’s arguments (filed 07/21/2021 on p.7-9) that Prust (US 8172489) in view of Gao (CN 108994362) does not teach “a second driving device for driving the at least one positioning pin, mounted on the lower surface of the clamp base.” as recited in claim 1.
Other prior art of record, alone or in combination, does not teach every limitation of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHWEN-WEI SU/Examiner, Art Unit 3722